Order entered October 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00123-CV

                          BRINSON BENEFITS, INC., Appellant

                                             V.

 LINDA HOOPER, SEAN SENDELBACH AND HOLMES MURPHY & ASSOCIATES,
                           INC., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07520

                                         ORDER
       We GRANT appellant’s October 6, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than November 12, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE